Case 1:19-cv-07724-CM Document1 Filed 08/16/19 Page 1 of 2

 

 

 
   

UNITED STATES DISTRICY COURT E

SOUTHERN DISTRICT OF N) Ww CORK
2019 ? i G | § mols

Dr Done £&. Kdlos Pwd & 6
Tere pao pene aPinetea pen 19 CV 772A

-against- . (Provide docket number, if available; if filing this with

your complaint, you will not yet have a docket number.)
Benjamin T Xallos

(full name(s) of the defendant(s)/respondent(s))

 

 

APPLICATION TO PROCEED WITHOUT PREPAYING FEES OR COSTS

Iam a plaintiff/ petitioner in this case and declare that I am unable to pay the costs of these proceedings
and I believe that I am entitled to the relief requested in this action. In support of this application to
proceed in forma pauperis (IFP) (without prepaying fees or costs), I declare that the responses below are

true:

1. Are you incarcerated? [] Yes No (If “No,” go to Question 2.)
Lam being held at:

 

Do you receive any payment from this institution? [] Yes [] No

Monthly amount: NM f

If lam a prisoner, see 28 U.S.C. § 1915(h), I have attached to this document a “Prisoner Authorization”
directing the facility where I am incarcerated to deduct the filing fee from my account in installments
and to send to the Court certified copies of my account statements for the past six months. See 28
U.S.C. § 1915(a)(2), (b). Lunderstand that this means that I will be required to pay the full filing fee.

2. Are you presently employed? L] Yes [4 No

If “yes,” my employer’s name and address are:

Gross monthly pay or wages:

If “no,” what was your last date of employment? MMére Un ld Yeqes 4 go
PAA /

 

Gross monthly wages at the time:

 

 

following sources? Check all that apply.

(a) Business, profession, or other self-employment [] Yes [Kio
(b) Rent payments, interest, or dividends [] Yes i ]}~No

SDNY Rev: 8/5/2015
Case 1:19-cv-07724-CM Document1 Filed 08/16/19 Page 2 of 2

(c) Pension, annuity, or life insurance payments [] Yes os
(d) Disability or worker's compensation payments [] Yes Ne
(e) Gifts or inheritances LC] on
(f) a, other reveleansee) social security, Yes C] No
(g) Any other sources L] Yes [No

If you answered “Yes” to any question above, describe below or on separate pages each source of
money and state the amount that you received and what you expect to receive in the future.

SS71,07%, 00 Food Stamps (89, e/a

If you answered “No” to all of the questions above, explain how you are paying your expenses:

4. How much money do you have in cash or in a checking, savings, or inmate account?

\es & tha /) # / 00, OO

5. Do you own any automobile, real estate, stock, bond, security, trust, jewelry, art work, or other
financial instrument or thing of value, including any item of value held in someone else’s name? If so,
describe the Bee ty and its approximate va

‘OL Oe fF Dedge Yaa —~ Wor les: 5 S4tocle ih Coop

6. Do you have any housing, transportation, utilities, or loan payments, or other regular monthly
expenses? If so, describe and provide the amount of the monthly expense:

Dpriybener kp Coop*#2 R 60, 00

7. List all people who are dependent on you for support, your relationship with each person, and how
much you contribute to their support (only provide initials for minors under 18):

8. Do you have any debts or financial obligations not described above? If so, describe the amounts owed
and to whom they are payable:

Declaration: | declare under penalty of perjury that the above information is true. I understand that a false
statement may result in a dismissal of my claims.

 

 

Signature

 

 

 

Address , ee City ee f vin code
V2 St5 PLE Dr\ ‘Kallis 2 4 map|, Com

 

 

Telephone Or Edmail Address (if available)

IFP Application, page 2
